DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            DEANDRE BLACK,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-2405

                           [December 15, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl A. Caracuzzo, Judge; L.T. Case No.
502017CF000930.

   Thomas J. Butler of Thomas J. Butler, P.A., Miami Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
West Palm Beach, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

    We affirm without discussion the circuit court’s denial of the
defendant’s motions to withdraw his guilty pleas to one count of leaving
the scene of a crash involving injury, two counts of trafficking in various
illegal substances while possessing a firearm, five counts of sale of various
illegal substances while possessing a firearm, and one count of felon
possessing a firearm. This affirmance is without prejudice to the
defendant filing a Florida Rule of Criminal Procedure 3.850 motion seeking
an evidentiary hearing on the alleged ineffective assistance of counsel. We
make no comment on whether such a motion would have merit.

   Affirmed without prejudice.

WARNER, GERBER and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.